Citation Nr: 1532260	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 14, 1963 to July 13, 1963 and from March 25, 1968 to August 8, 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the issue of entitlement to service connection for PTSD more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his June 2013 substantive appeal to the Board (VA Form 9), the appellant indicated that he wanted a hearing at a local VA office; however, in a January 2015 statement, he withdrew his hearing request.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends he has an acquired psychiatric disorder related to a stressor incident that occurred between January 1, 1968 and January 1, 1969, which appears to fall under a period of ACDUTRA.  The appellant's DD Form 214 for that period indicates that he was ordered to ACDUTRA; however, other records suggest this period might have been Active Duty rather than ACDUTRA.  For example, a March 1968 examination report lists the purpose of the examination as "Entry Active Duty."  The type of service for this period should be determined on remand.  

In a November 2010 statement, the appellant described his PTSD stressor as being afraid he would be sent to Vietnam.  He stated that he observed the injuries of soldiers who returned from Vietnam and were assigned to his barracks after being released from the hospital.  The injuries included gunshot wounds, lost limbs and other handicaps.  

Private treatment records from the Goldsboro Psychiatric Clinic indicate a current diagnosis of PTSD.  As for stressful events, the private treatment records mention: seeing guys coming back from Vietnam, and being shot with an arrow in the left eye when he was 8 years old and still being enlisted.  The reports from Goldsboro Psychiatric Clinic do not adequately address which stressful event(s) contributed to the diagnosis of PTSD.  As such, the appellant should be afforded a VA examination to determine the nature of any current psychiatric disorder(s).

The Board recognizes that in April 2011 VA issued a formal finding of lack of information required to corroborate the appellant's claimed stressors.  However, the record is clear that the appellant was not sent to Vietnam, which is his claimed stressor.  This stressor does not need to be further verified.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether the appellant's service from March 1968 to August 1969 was a period of Active Duty or a period of ACDUTRA.  Any development necessary to make such a determination should be undertaken.

2. Schedule the appellant for a VA psychiatric examination to determine the nature of any current psychiatric disorder, to include PTSD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the appellant, the examiner should address to the following: 
 
(a) What are the currently diagnosed psychiatric disorders?
(b) If the appellant currently has PTSD, please describe all stressful events contributing to the diagnosis.
(c) For all diagnosed psychiatric disorders other than PTSD, please opine whether it is at least as likely as not (50 percent probability or greater) that each disorder arose during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided.

3. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



